
	
		I
		112th CONGRESS
		2d Session
		H. R. 3781
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Davis of Illinois
			 (for himself, Mr. Jackson of Illinois,
			 Mr. Rush, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide a
		  criminal penalty for torture committed by law enforcement officers and others
		  acting under color of law.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Torture Prevention Act
			 of 2011.
		2.Torture committed
			 by law enforcement officers and others acting under color of law
			(a)In
			 generalChapter 13 of title
			 18, United States Code, is amended by adding at the end the following:
				
					250.Torture
				committed by law enforcement officers and others acting under color of
				law
						(a)Whoever, acting under color of local,
				State, or Federal law, commits or attempts or conspires to commit torture shall
				be imprisoned for not more than 10 years, but if death results to any person
				from the offense, the offender shall be imprisoned for any term of years or for
				life.
						(b)A person may be prosecuted, tried, or
				punished for an offense under this section at any time without
				limitation.
						(c)In this
				section—
							(1)the term torture means
				intentionally inflicting severe pain or suffering, whether physical or mental,
				on a person for such purposes as obtaining from that person or another
				information or a confession, punishing that person, or intimidating or coercing
				that person or another, or for any reason based on discrimination of any kind,
				but does not include pain or suffering arising only from, inherent in, or
				incidental to, lawful sanctions; and
							(2)the term
				inflicting severe pain or suffering means—
								(A)causing or
				threatening to inflict severe pain or suffering;
								(B)the administration or application, or
				threatened administration or application, of mind-altering substances or other
				procedures calculated to disrupt profoundly the senses or the
				personality;
								(C)the threat of imminent death;
								(D)the threat that another person will
				imminently be subjected to death, severe physical pain or suffering, or the
				administration or application of mind-altering substances or other procedures
				calculated to disrupt profoundly the senses or personality; or
								(E)sexual assault or the threat of sexual
				assault, including by third party; the denial of necessary medical
				services.
								.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 13 of title 18, United States Code, is
			 amended by adding at the end the following:
				
					
						250. Torture committed by law enforcement
				officers and others acting under color of
				law.
					
					.
			
